

117 HRES 218 IH: Expressing the Sense of the House of Representatives that primary and secondary schools in the United States should be opened for in-person instruction.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 218IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Banks submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the Sense of the House of Representatives that primary and secondary schools in the United States should be opened for in-person instruction.Whereas education is an essential service that provides benefits to students, families, and the Nation as a whole;Whereas closures of schools during the COVID–19 pandemic affected at least 55 million students across K–12 schools;Whereas research shows that extended absences from school due to closures inflict long-term damage on students;Whereas an estimated 1.1 million additional students may drop out of high school due to school closures caused by the pandemic;Whereas researchers estimate that school closures could result in lower future earnings for students and a lower Gross Domestic Product (GDP) for the United States as a whole;Whereas a study from Jama Network Open estimated that the closures of primary schools in the country will result in 13.8 million years of lost life among our Nation’s youth;Whereas in-person education provides superior learning to virtual instruction as well as social and emotional benefits;Whereas in-person schooling has not been shown to contribute substantially to transmission or fuel COVID–19 outbreaks;Whereas a survey of more than 57,000 child care providers in the United States found that child care workers were not at higher risk of COVID–19 infection than the general adult population;Whereas multiple studies across several countries have found that children are less likely to spread the virus and more likely to have mild cases of COVID–19 in the case of an infection;Whereas, according to a May 2020 study from Jama Pediatrics, children continue to face a far greater risk of critical illness from influenza than from COVID–19;Whereas children aged 5–14 years old are seven times more likely to die of influenza than of COVID–19;Whereas the United States is rapidly deploying COVID–19 vaccines across the country and has already administered more than 23 million doses of the vaccine;Whereas State and local governments have many tools at their disposal to offer parents education options that work best for their families during the pandemic through school choice and education savings account programs;Whereas Congress provided $13 billion to K–12 schools in the Coronavirus Aid, Relief, and Economic Security (CARES) Act in March of 2020 and another $54 billion in Consolidated Appropriations Act, 2021 in December of 2020, as well as several billions in funding to State governors to use for education in their States;Whereas a study by Corey DeAngelis, Ph.D., of the Reason Foundation and Christos Makridis, Ph.D., of the Massachusetts Institute of Technology found that school closures were linked to union influence rather than COVID–19 transmission rates and risk;Whereas New York City closed schools in November based on an arbitrary positive testing threshold supported by the United Federation of Teachers, even though the school district of 1.1 million students had a low positivity test rate;Whereas the United Teachers Los Angeles issued a paper that requested several radical left-wing policies in a plan to reopen, including Medicare For All, defunding the police, expanded welfare access for illegal immigrants, and a moratorium on charter schools;Whereas the Fairfax Education Association, the teachers' union in Fairfax, Virginia, are demanding that all students be vaccinated and there be zero community spread before fully reopening schools, even though the teachers have been given priority access to the vaccine;Whereas half of all Chicago teachers skipped school during the city’s attempt to reopen on January 4, 2021, and voted to defy an order to return to school on February 1, 2021; andWhereas many school districts, as well private and parochial schools, across the country have successfully reopened safely: Now, therefore, be it That the House of Representatives—(1) affirms that United States school systems have adequate resources and public health evidence to safely reopen for in-person education;(2)affirms that extended school closures pose a risk to the well-being of American children, especially the most vulnerable, and to the future of the Nation; and (3) urges every school in the United States to open for in-person instruction as soon as possible.